                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

KAREN W DOWNING Individually and on )
behalf of all others similarly situated, )
                                         )
                         Plaintiff,      )
                                         )
                      v.                 )      No. 1:20-cv-01954-JPH-DLP
                                         )
SMC CORPORATION OF AMERICA,              )
                                         )
                         Defendant.      )

                                    ORDER

      Karen Downing worked for Defendant, SMC Corporation of America, for

over ten years. She has filed a complaint alleging that SMC failed to pay

overtime to her and similarly situated employees from March 2018 through

November 2019. Dkt. 1.

      Ms. Downing has moved for leave to serve notice on potential party

plaintiffs under the Fair Labor Standards Act ("FLSA") and for approval of her

proposed collective-action notice and opt-in consent form. Dkt. [48]. For the

reasons below, the Court GRANTS Ms. Downing's motion for leave to serve

notice on potential party plaintiffs and GRANTS as amended her proposed

collective action notice and opt-in consent form.

                                      I.
                            Facts and Background

      Ms. Downing started working for SMC in December 2007. Dkt. 1 at 3

(¶ 8); dkt. 15 at 3. During her last few years of employment with SMC, Ms.




                                        1
Downing worked in the Inside Sales Support and Claims Department (the

"Department"). Dkt. 1 at 2 (¶¶ 3, 5); dkt. 15 at 3–4.

        When Ms. Downing started in the Department in February 2017, she was

classified as an "Hourly, Non-Exempt Employee." Dkt. 1 at 3 (¶ 9); dkt. 15 at

4. However, SMC changed the payment structure for the Department to

"Salary Non-Exempt" on March 26, 2018. Dkt. 1 at 3 (¶ 10); dkt. 15 at 4.

Three days later––on March 29––SMC's Business System Manager for the

Department emailed the "Inside Support Team" and "Claims Processing Group"

about that change. See dkt. 51-1 at 2–3; dkt. 1 at 3 (¶ 11); dkt. 15 at 4; dkt.

51 at 2 (¶ 6). That email also noted, however, that employees were "expected to

work a 42 hour work week" and that "all Overtime (anything over 42 hours in a

week)" needed supervisor approval. Dkt. 51-1 at 2–3; dkt. 1 at 4 (¶ 17); dkt. 15

at 6.

        Ms. Downing alleges that SMC did not treat Department employees as

salary non-exempt after this announcement. Dkt. 1 at 4 (¶ 14). For example,

to receive her full pay for a two-week period, Ms. Downing was required to work

84 hours or use paid time off to reach that hour requirement. Id. (¶ 15). Ms.

Downing thus alleges that she was not paid the overtime wages that she earned

for hours worked over 40 hours per week. Id. at 4, 7 (¶¶ 19, 30–31). Ms.

Downing brought this suit on July 24, 2020 on behalf of herself and similarly

situated individuals, asserting claims under the FLSA and the Indiana Wage

Payment Statute ("IWPS"). See dkt. 1 at 7–9.




                                        2
      SMC has provided Ms. Downing with a list of individuals who are or were

employees in the Department during the three years before the filing of her

suit. Dkt. 48 at 1 (¶ 2). Because she believes that these employees also did

not receive all overtime pay from SMC during the relevant time period, Ms.

Downing has moved for leave to serve notice on them as potential party

plaintiffs and for approval of her proposed collective-action notice and opt-in

consent form. See id. (¶ 3); dkt. 48-1 ("Notice of Pendency of FLSA Lawsuit");

dkt. 48-2 ("Consent to Representation"). Her Notice frames the collective-action

class as: "All employees employed by, or formerly employed by, SMC

Corporation of America in the Inside Sales Support (ISS)/Claims Department . .

. who worked more than forty (40) hours during a work week" from March 2018

through November 2019. Dkt. 48-1 at 1.

                                      II.
                                Applicable Law

      "The Fair Labor Standards Act gives employees the right to bring their

FLSA claims through a 'collective action' on behalf of themselves and other

'similarly situated' employees." Alvarez v. City of Chicago, 605 F.3d 445, 448

(7th Cir. 2010) (quoting 29 U.S.C. § 216(b)). Specifically, under 29 U.S.C.

§ 216(b), employees may "act together to seek redress for violations of the

statute's minimum wage and maximum hour provisions." In re Ryze Claims

Sols., LLC, 968 F.3d 701, 705 n.4 (7th Cir. 2020) (citation omitted).

      District courts have "wide discretion to manage [FLSA] collective actions,"

Alvarez, 605 F.3d at 449, and "commonly apply a two-stage test to determine



                                        3
whether an FLSA claim may proceed as a collective action," Cobb v. Anthem

Inc., No. 1:20-CV-00820-SEB-DLP, 2020 WL 4351349, at *3 (S.D. Ind. July 27,

2020). "At the first stage, the court evaluates conditional classification by

determining whether there are potential opt-in plaintiffs who may be similarly

situated to the named plaintiffs." Beeson v. C-Cat, Inc., No. 1:20-CV-00252-

JPH-MPB, 2020 WL 7425339, at *2 (S.D. Ind. Dec. 18, 2020). "To demonstrate

that potential opt-in plaintiffs are similarly situated at this stage, the named

plaintiffs must make a modest factual showing sufficient to demonstrate that

they and the potential opt-in plaintiffs were victims of a common policy or plan

that violated the FLSA." Cobb, 2020 WL 4351349, at *3 (citation omitted).

"Upon finding that the named plaintiff has made this showing, the court may

authorize notice be given to similarly situated employees so that they can make

informed decisions about whether to participate." Beeson, 2020 WL 7425339,

at *2 (citation omitted); see Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66,

75 (2013) ("The sole consequence of conditional certification is the sending of

court-approved written notice to employees, who in turn become parties to a

collective action only by filing written consent with the court.").

                                       III.
                                     Analysis

      A. Conditional Certification

      Ms. Downing claims that she and certain current and past employees in

SMC's Inside Sales Support (ISS)/Claims Department are similarly situated

because they all worked under SMC's policy that required them to work more



                                         4
than forty hours per week from March 2018 through November 2019 without

proper overtime pay. See dkt. 48; dkt. 51-1. SMC argues that Ms. Downing

has not presented "any evidence to the Court––through an affidavit,

declaration, or other support––to allow the Court to make any initial

determination as to her contention that other employees were similarly situated

to her." Dkt. 49 at 3.

      Conditional certification requires the named plaintiff to only "make a

modest factual showing sufficient to demonstrate that they and the potential

opt-in plaintiffs were victims of a common policy or plan that violated the

FLSA." Cobb, 2020 WL 4351349, at *3 (citation omitted). "The modest factual

showing is a lenient burden of proof and is often based only upon the pleadings

and any affidavits submitted by the parties." Kruger v. Arrow Container, LLC,

No. 1:19-CV-1402-JRS-MJD, 2019 WL 6468334, at *1 (S.D. Ind. Dec. 2, 2019)

(citation omitted). "At this conditional certification stage, courts accept as true

the plaintiff's allegations and do not reach the merits of the FLSA claim." Id.

      Ms. Downing has designated an email sent on March 29, 2018 from

SMC's Business System Manager to the "Inside Support Team" and "Claims

Processing Group" about a reclassification of employees from "Hourly Non-

Exempt" to "Salary Non-Exempt." See dkt. 51-1 at 2–3; dkt. 1 at 3 (¶ 11); dkt.

15 at 4; dkt. 51 at 2 (¶ 6). That email noted that employees were "expected to

work a 42 hour work week" and that "all Overtime (anything over 42 hours in a

week)" needed supervisor approval. Dkt. 51-1 at 2–3; dkt. 1 at 4 (¶ 17); dkt. 15

at 6. This email's content forms the basis of Ms. Downing's FLSA and IWPS

                                         5
claims. See dkt. 1. And at this stage, it suffices as the necessary "modest

factual showing" that Ms. Downing and the other Department employees were

similarly situated as "victims of a common policy or plan that violated the

FLSA." See Cobb, 2020 WL 4351349, at *3 (citation omitted). As a result, the

Court conditionally certifies the FLSA collective-action class described in Ms.

Downing's motion and attached documents.

      B. Form, Manner, and Timing of Notice

      "If the court grants conditional certification of a collective action, the

court has discretion to authorize notice to similarly situated employees" and "to

prescribe the form, manner, and timing of notice." Cobb, 2020 WL 4351349, at

*3 (citations omitted). SMC argues that a sentence in the "Description of

Litigation" section of Ms. Downing's proposed notice is a legal conclusion and

thus should be modified to make clear that the sentence is an allegation, not a

fact. See dkt. 49 at 3. The challenged sentence states: "SMC violated the Fair

Labor Standards Act and Indiana Wage Payment Statute when it failed to pay

overtime wages to Ms. Downing as well as other individuals similarly situated

in the ISS/Claims Department." Id. (quoting dkt. 48-1 at 1). Ms. Downing

contends that the Notice should be sent as filed. See dkt. 51 at 4.

      The Court finds SMC's modification appropriate. The disputed sentence

in the Notice shall therefore be modified to state: "The complaint alleges that

SMC violated the Fair Labor Standards Act and Indiana Wage Payment statute

by failing to pay overtime wages to Ms. Downing and other similarly situated

individuals in the ISS/Claims Department."

                                         6
      The Court otherwise finds the proposed description of the FLSA

collective-action class and notice as modified appropriate to facilitate putative

members' receipt of "accurate and timely notice concerning the pendency of the

collective action, so they can make informed decisions about whether to

participate." Cobb, 2020 WL 4351349, at *3 (citations omitted).

      IT IS THEREFORE ORDERED that:

      1. This matter is conditionally certified under 29 U.S.C. § 216(b) as an

FLSA collective action for the following collective class: All employees employed

by, or formerly employed by, SMC Corporation of America in the Inside Sales

Support (ISS)/Claims Department who worked more than forty (40) hours

during a work week from March 2018 through November 2019.

      2. Plaintiff is authorized to send the "Notice of Pendency of FLSA

Lawsuit" form, dkt. 48-1, as modified by this order to the collective class

described in paragraph 1.

      3. Plaintiff is also authorized to send the "Consent to Representation"

form, dkt. 48-2.

                                      IV.
                                   Conclusion

      For the reasons above, the Court GRANTS Ms. Downing's motion to

conditionally certify her collective FLSA action and GRANTS as modified Ms.

Downing's request for approval of the proposed collective action notice and opt-

in consent form. Dkt. [48].

SO ORDERED.
Date: 7/9/2021

                                        7
Distribution:

Sandra L. Blevins
BETZ & ASSOCIATES
sblevins@betzadvocates.com

Chad Harrison Holler
BETZ & BLEVINS
choller@betzadvocates.com

Jamie A. Maddox
BETZ & ASSOCIATES
jmaddox@betzadvocates.com

David L. Swider
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
dswider@boselaw.com

Philip R. Zimmerly
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
pzimmerly@boselaw.com




                                 8
